UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [X]Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 ECHO THERAPEUTICS, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Copies to: Joanne R. Soslow, Esq. Morgan, Lewis & Bockius LLP 1701 Market Street Philadelphia, PA 19103-2921 (215) 963-5262 Keith E. Gottfried, Esq. Alston & Bird LLP 950 F. Street, N.W. Washington, DC 20004-1404 (202) 239-3679 Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Echo Therapeutics, Inc., a Delaware corporation (“Echo” or the “Company”), is filing materials contained in this Schedule 14A with the U.S. Securities and Exchange Commission (“SEC”) in connection with its intended solicitation of proxies from its stockholders in connection with its 2014 Annual Meeting of Stockholders and at any and all adjournments, postponements or reschedulings thereof (the “2014 Annual Meeting”). In connection with its 2014 Annual Meeting, Echo has filed revised definitive proxy materials, including a revised definitive proxy statement and a revisedWHITE proxy card with the SEC on May 9, 2014. Press Release Issued on May 12, 2014 Attached hereto is a press release that Echo issued on May 12, 2014 announcing that it has filed its revised definitive proxy materials with the SEC in connection with the 2014 Annual Meeting to be held on Thursday, June 19, 2014, at 10:00 a.m. EDT, at Echo’s offices located at 10 Forge Parkway, Franklin, Massachusetts 02038.The record date for determining those stockholders eligible to receive notice of, and to vote at, the 2014 Annual Meeting is May 13, 2014. Echo strongly urges stockholders to vote only the revisedWHITE proxy card and discard the gold proxy card they may receive from a dissident stockholder group led by Platinum Management (NY) LLC. As previously announced, an investor group led by Platinum Management (NY) LLC has filed proxy materials with the SEC confirming its intention, on behalf of itself and other members of its investor group, to conduct a proxy contest and seek the election at the 2014 Annual Meeting of one person as a director in opposition to Echo’s highly qualified and very experienced director, Robert F. Doman. The Platinum Group’s purported nominee, Shepard M. Goldberg, is a first cousin and long-time business associate of Michael M. Goldberg, M.D., a current member of the Board. Dr. Goldberg was appointed to the Board on February 27, 2014 as a designee of Platinum Partners Value Arbitrage Fund L.P., a Platinum affiliate and a member of the Platinum Group, which has a right to designate a director pursuant to a stock purchase agreement. Platinum Partners named Dr. Goldberg as its designee after the Board informed Platinum Partners that, after interviewing Mr. Goldberg and reviewing his career history and the other information that he submitted to Echo, the Board’s Nominating and Governance Committee determined that Mr. Goldberg did not meet the Board’s criteria for Board membership. Taking into consideration the Platinum Group’s current ownership interest in Echo and that it has already designated Dr. Goldberg as a director just a few months ago, the Board does not believe that adding another Platinum Group designee to the Board, particularly Dr. Goldberg’s first cousin, longtime business associate and former direct report (Mr. Goldberg reported to Dr. Goldberg for close to ten years at Emisphere Technologies, Inc.), would add new perspectives and competencies to the Board. Given Dr. Goldberg’s historical relationship with the members of the Platinum Group and that he was appointed to the Board as Platinum Partners’ designee, together with the fact that he is the first-cousin and a longtime business associate of Mr. Goldberg, the Board has formed a Special Committee, composed of all Board members other than Dr. Goldberg, to respond, on behalf of Echo, to the Platinum Group’s proxy contest. Stockholders are advised that they will soon be receiving revised proxy materials from Echo. In order for stockholders to vote on the WHITE proxy card in support of the candidates nominated by the Echo Board, stockholders will be required to complete the revised WHITE proxy card that will be mailed to them or vote electronically as provided on the revised form of WHITE proxy card. Stockholders are advised that they may receive proxy solicitation materials from the Platinum Group or other persons or entities affiliated with the Platinum Group, including an opposition proxy statement and gold proxy card. Stockholders are strongly urged NOT to sign or return the gold proxy card or voting instruction form that the Platinum Group may send to them, even as a protest vote against the Platinum Group or the Platinum Group’s nominee. If any stockholder signs a gold proxy card sent to them by the Platinum Group, however, such stockholder retains the right to change his or her vote. Only the latest dated proxy card voted will be counted. -1- Additional Information and Where To Find It In connection with its 2014 Annual Meeting of Stockholders (including any adjournments, postponements or reschedulings thereof, the “2014 Annual Meeting”), Echo has filed revised definitive proxy materials, including a revised definitive proxy statement and a revised WHITE proxy card with the SEC on May 9, 2014. STOCKHOLDERS ARE URGED TO READ THE 2(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND ANY OTHER RELEVANT DOCUMENTS THAT ECHO WILL FILE WITH THE SEC WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. Stockholders will be able to obtain, free of charge, copies of Echo’s revised 2014 Proxy Statement and any other documents filed by Echo with the SEC in connection with the 2014 Annual Meeting, when available, at the SEC’s website (www.sec.gov), at Echo’s website (www.echotx.com) or by directing a request to Echo Therapeutics, Inc., 8 Penn Center, 1oulevard, Suite 300, Philadelphia, PA 19103, Attention: Investor Relations. In addition, copies of the proxy materials, when available, may be requested from Echo’s proxy solicitor, Laurel Hill Advisory Group, LLC, 2 Robbins Lane, Suite 201, Jericho, NY 11753 or toll-free at 1-888-742-1305. Certain Participant Information Echo, its directors and certain of its executive officers and employees are deemed to be participants in the solicitation of proxies from Echo’s stockholders in connection with the 2014 Annual Meeting. Additional information regarding the identity of these participants and their direct or indirect interests, by security holdings or otherwise, is set forth in Echo’s 2014 Proxy Statement and other materials to be filed with the SEC in connection with the 2014 Annual Meeting. Such information can also be found in Echo’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013, filed with the SEC on March 28, 2014. -2- FOR IMMEDIATE RELEASE For More Information: Christine H. Olimpio Director, Investor Relations and Corporate Communications (215) 717-4104 colimpio@echotx.com Sylvia Hermina Laurel Hill Advisory Group, LLC 516-933-3100 shermina@laurelhill.com ECHO THERAPEUTICS FILES DEFINITIVE PROXY MATERIALS Recommends Stockholders Vote Revised White Proxy Card PHILADELPHIA, PA, May 12, 2014 – Echo Therapeutics, Inc. (NASDAQ: ECTE), a medical device company developing its Symphony® CGM System as a non-invasive, wireless continuous glucose monitoring system, today announced that it has filed its definitive proxy materials with the Securities and Exchange Commission in connection with its 2014 Annual Meeting of Stockholders to be held on Thursday, June 19, 2014, at 10:00 a.m. EDT, at Echo’s offices located at 10 Forge Parkway, Franklin, Massachusetts 02038. The record date for determining those stockholders eligible to receive notice of, and to vote at, the 2014 Annual Meeting is May 13, 2014. Echo strongly urges stockholders to vote only the revised WHITE proxy card and discard the gold proxy card they may receive from a dissident stockholder group led by Platinum Management (NY) LLC. As previously announced, an investor group led by Platinum Management (NY) LLC has filed proxy materials with the Securities and Exchange Commission confirming its intention, on behalf of itself and other members of its investor group, to conduct a proxy contest and seek the election at the 2014 Annual Meeting of one person as a director in opposition to our highly qualified and very experienced director, Robert F. Doman. The Platinum Group’s purported nominee, Shepard M. Goldberg, is a first cousin and long-time business associate of Michael M. Goldberg, M.D., a current member of the Board. Michael M. Goldberg, M.D. was appointed to the Board on February 27, 2014 as a designee of Platinum Partners Value Arbitrage Fund L.P., a Platinum affiliate and a member of the Platinum Group, which has a right to designate a director pursuant to a stock purchase agreement. Platinum Partners named Michael M. Goldberg, M.D. as its designee after the Board informed Platinum Partners that, after interviewing Shepard M. Goldberg and reviewing his career history and the other information that he submitted to Echo, the Board’s Nominating and Governance Committee determined that Shepard M. Goldberg did not meet the Board’s criteria for Board membership. Taking into consideration the Platinum Group’s current ownership interest in Echo and that it has already designated Michael M. Goldberg, M.D. as a director just a few months ago, the Board does not believe that adding another Platinum Group designee to the Board, particularly Michael M. Goldberg, M.D.’s first cousin, longtime business associate and former direct report for close to ten years, would add new perspectives and competencies to the Board. Given Michael M. Goldberg, M.D.’s historical relationship with the members of the Platinum Group and that he was appointed to the Board as Platinum Partners’ designee, together with the fact that he is the first-cousin and a longtime business associate of Shepard M. Goldberg, the Board has formed a Special Committee, composed of all Board members other than Michael M. Goldberg, M.D., to respond, on behalf of Echo, to the Platinum Group’s proxy contest. Stockholders are advised that they will soon be receiving revised proxy materials from Echo. In order for stockholders to vote on the WHITE proxy card in support of the candidates nominated by the Echo Board, stockholders will be required to complete the revised form of WHITE proxy card that will be mailed to them or vote electronically as provided on the revised form of WHITE proxy card. -3- Stockholders are advised that they may receive proxy solicitation materials from the Platinum Group or other persons or entities affiliated with the Platinum Group, including an opposition proxy statement and gold proxy card. Stockholders are strongly urged NOT to sign or return the gold proxy card or voting instruction form that the Platinum Group may send to them, even as a protest vote against the Platinum Group or the Platinum Group’s nominee. If any stockholder signs a gold proxy card sent to them by the Platinum Group, however, such stockholder retains the right to change his or her vote. Only the latest dated proxy card voted will be counted. Echo is being advised in connection with the proxy contest by Morgan, Lewis & Bockius LLP and Alston & Bird LLP.Laurel Hill Advisory Group, LLC is serving as Echo’s proxy solicitor. About Echo Therapeutics Echo Therapeutics is developing the Symphony CGM System as a non-invasive, wireless, continuous glucose monitoring system for use initially in the critical care setting. A significant longer-term opportunity may also exist for Symphony to be used in the hospital beyond the critical care setting, as well as in patients with diabetes in the outpatient setting. Echo has also developed its needle-free skin preparation device, the Prelude® SkinPrep System, as a platform technology to enhance delivery of topical pharmaceuticals. Cautionary Statement Concerning Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 relating to expectations, plans or prospects for Echo that are based upon the current expectations and beliefs of Echo’s management. The words "will," "may," "designed to," "outlook," "believes," "should," "anticipates," "plans," "expects," "intends," "estimates," "forecasts" and similar expressions identify certain of these forward-looking statements including statements regarding our revised proxy materials. These forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those expressed or implied by such forward-looking statements.Those risks and uncertainties include, but are not limited to, risks related to the actions of Platinum Management (NY) LLC and other activist stockholders, including the amount of related costs and the disruption caused to business and financing activities by these actions.Other risks and uncertainties that may cause actual events to differ materially from the statements we have made herein are identified and described in more detail in Echo's filings with the SEC, including, without limitation, its Annual Report on Form 10-K for the year ended December 31, 2013, its Quarterly Reports on Form 10-Q, and its Current Reports on Form 8-K. The forward-looking statements in this Press Release are made as of the date hereof. Notwithstanding changes that may occur with respect to matters relating to any forward looking statements, Echo does not expect to, and disclaims any obligation to, publicly update, amend or clarify any forward-looking statements whether as a result of new information, future events or otherwise. Echo, however, reserves the right to update such statements or any portion thereof at any time for any reason. Important Additional Information Echo has filed revised proxy materials with the SEC in connection with its 2014 Annual Meeting of Stockholders (including any adjournments, postponements or reschedulings thereof, the “2014 Annual Meeting”), including a definitive proxy statement and a definitive form of WHITE proxy card on May 9, 2014, in connection with Echo’s solicitation of proxies. STOCKHOLDERS ARE URGED TO READ THE REVISED 2(INCLUDING ANY AMENDMENTS OR SUPPLEMENTS THERETO) AND ANY OTHER RELEVANT DOCUMENTS THAT ECHO WILL FILE WITH THE SEC WHEN THEY BECOME AVAILABLE BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION. Stockholders will be able to obtain, free of charge, copies of Echo’s revised 2014 Proxy Statement and any other documents filed by Echo with the SEC in connection with the 2014 Annual Meeting, when available, at the SEC’s website (www.sec.gov), at Echo’s website (www.echotx.com) or by directing a request to Echo Therapeutics, Inc., 8 Penn Center, 1oulevard, Suite 300, Philadelphia, PA 19103, Attention: Investor Relations. In addition, copies of the proxy materials, when available, may be requested from Echo’s proxy solicitor, Laurel Hill Advisory Group, LLC, 2 Robbins Lane, Suite 201, Jericho, NY 11753 or toll-free at 1-888-742-1305. -4- Certain Participant Information Echo, its directors and certain of its executive officers and employees are deemed to be participants in the solicitation of proxies from Echo’s stockholders in connection with the 2014 Annual Meeting. Additional information regarding the identity of these participants and their direct or indirect interests, by security holdings or otherwise, is set forth in Echo’s 2014 Proxy Statement and other materials to be filed with the SEC in connection with the 2014 Annual Meeting. Such information can also be found in Echo’s Annual Report on Form 10-K for the fiscal year ended December 31, 2013, filed with the SEC on March 28, 2014.
